Citation Nr: 1527345	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability. 

2.  Entitlement to service connection for acne.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for an acquired psychiatric disorder. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1994 to March 1997. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In a July 2009 rating decision, the RO denied service connection for a lumbar spine disability and IBS.  Subsequently, in a June 2011 rating decision, the RO granted service connection for IBS and assigned a 10 percent disability evaluation.  In a July 2011 rating decision, the RO in relevant part, denied service connection for a bilateral hearing loss disability, acne, an acquired psychiatric disability, and hypertension. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for a lumbar spine disability and hypertension, and an initial evaluation in excess of 10 percent for IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In July 2014, prior to the promulgation of a decision, the Veteran withdrew the issues of service connection for a hearing loss disability and acne.

2.  The Veteran's obsessive compulsive disorder (OCD) is aggravated by his service-connected IBS. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of service connection for a hearing loss disability and acne have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.204 (2014).

2.  OCD is proximately due to IBS.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As noted above, in a July 2011 rating decision, the RO in relevant part, denied service connection for a bilateral hearing loss disability and acne, along with the service connection claims for an acquired psychiatric disability and hypertension.  The Veteran subsequently filed a notice of disagreement as to these issues in a September 2011 correspondence and the RO issued a statement of the case in December 2011.  Then the Veteran substantiated his appeal by filing a VA Form 9, Appeal to Board of Veterans' Appeals, in December 2011, indicating that he was appealing all four service connection claims.  Thereafter, the RO issued supplemental statements of the case in December 2013 and June 2014.  In response, in July 2014 the Veteran filed another VA Form 9, specifically indicating that he was only appealing the issues of service connection for a lumbar spine disability, an acquired psychiatric disability, and hypertension.  Therefore, the Board finds that the Veteran has withdrawn the issues of bilateral hearing loss disability and acne.  Because the Veteran has clearly indicated his wish to withdraw the issues, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and they are therefore dismissed.

Service Connection 

The Board is granting entitlement to service connection for the claimed disability, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The record shows diagnoses for OCD.  Service connection has been in effect for IBS as of 2008.  Therefore, the only remaining issue is whether the Veteran's OCD is caused or aggravated by his IBS.  In a June 2012 VA examination report, the examiner opined that it was less likely as not that OCD was due to IBS, but that there was no question that IBS worsened OCD, OCD made IBS more sympathetic, and IBS likely worsened his OCD symptoms.  In a May 2013 examination report, the same examiner stated that the Veteran's OCD was at least as likely as not aggravated beyond its natural progression by IBS.  The examiner indicated that she could not provide a baseline level of severity prior to aggravation.  

Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's OCD is related to his IBS on a secondary basis is warranted.     


ORDER

The appeal as to service connection for a hearing loss disability is dismissed. 

The appeal as to service connection for acne is dismissed. 

Service connection for OCD is granted. 


REMAND

Concerning the issue of an increased rating for IBS, the Board notes that initially the RO denied the claim for service connection in the July 2009 rating decision.  Subsequent, in a June 2011 rating decision the RO granted service connection for IBS and assigned a 10 percent disability evaluation and in August 2011, the Veteran filed a notice of disagreement with this evaluation.  The RO has not yet issued a statement of the case as to his issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

As to service connection for hypertension, the Veteran essentially contends that it is secondary to service-connected IBS and/or psychiatric disorder.  The Veteran was afforded an examination in May 2013.  The Board finds that the examination report is inadequate because the basis for her opinion is that the Veteran is not under any treatment for his disability.  However, in providing this opinion, she fails to recognize that the Veteran's diagnosis of hypertension is a disability, even without treatment, for which she must provide an opinion.  On remand, the Veteran must be afforded another examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As to the service connection claim for a lumbar spine disability, the Veteran contends that he has had pain ever since service.  He was afforded an examination in June 2011, the report of which was rendered without review of the VA or private medical records.  The Board finds that this opinion is inadequate as the examiner failed to take into account the Veteran's competent lay statements as to having had symptoms since service discharge.  On remand, he must be afforded another examination.  See id. 

On remand, any additional medical records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records dated from May 2014 to the present.

2.  After obtaining any additional evidence as directed above, the AOJ should issue a statement of the case (SOC) addressing the issue of increased evaluation for IBS.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the matter will be returned to the Board for appellate consideration only if he perfects a timely appeal.

3.  After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension is related service. 

The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current hypertension is either caused by or permanently aggravated by his service-connected IBS or OCD.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

4.  After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran has claimed that he has had symptoms since his military service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine disability manifested in service or is otherwise causally or etiologically related thereto, including any symptomatology therein.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


